                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


   PATRICK ALAN SOURANDER,
                                                      Case No. 18-cv-11162
                Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                       GERSHWIN A. DRAIN
SHERIFF HOWARD HANFT, ET AL.,
                                                UNITED STATES MAGISTRATE JUDGE
                                                       R. STEVEN WHALEN
              Defendants.
                                         /

      ORDER ACCEPTING AND ADOPTING REPORT AND
RECOMMENDATION [#24] AND DENYING DEFENDANTS’ MOTION TO
                      DISMISS [#12]

      This matter is before the Court on Defendants’ Motion to Dismiss pursuant

to Federal Rule of Civil Procedure 41(b) for Plaintiff’s alleged failure to prosecute.

Dkt. No. 12. The Court referred this matter to Magistrate Judge R. Steven Whalen,

who issued a Report and Recommendation on October 29, 2018, recommending

that the Court deny Defendants’ Motion to Dismiss. Dkt. No. 24. Neither party

has filed an objection to the Magistrate Judge’s Report and Recommendation, and

the time for filing objections has expired. See 28 U.S.C. § 636(b)(1)(C) (“Within

fourteen days after being served with a copy, any party may serve and file written

objections to such proposed findings and recommendations as provided by rules of

the court.”). Upon review of the parties’ briefs and the Magistrate Judge’s Report



                                         -1-
and Recommendation, the Court concludes that the Magistrate reached the correct

conclusion.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Whalen’s October 29, 2018 Report and Recommendation [#24] as this Court’s

findings of fact and conclusions of law. Defendants’ Motion to Dismiss [#12] is

hereby DENIED.

      IT IS SO ORDERED.



Dated:        November 16, 2018
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 16, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager Generalist




                                        -2-
